                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

BRIAN MINION                                                                          PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:19-CV-P8-JHM

DR. JOHN DOE et al.                                                               DEFENDANTS


                                  MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Brian Minion’s pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss the

instant action.

                                                 I.

        Plaintiff is a pretrial detainee currently incarcerated in the Henderson County Detention

Center. He brings suit pursuant to 42 U.S.C. § 1983 regarding his prior incarceration in the

Grayson County Detention Center (GCDC). As Defendants, he names Dr. John Doe and Nurse

John Doe, GCDC healthcare providers, in their official capacities.

        According to the complaint, Plaintiff was housed at GCDC from June 29, 2017, until

May 2018. He claims as follows:

           I made a doctor appointment while I was at Marion County Jail “C.C.A.”
           before I went to [GCDC] to get a STD check up. I got ship to Grayson County
           on the day of my appointment and I told the nurse’s of my issue of lower back
           problems and blood in my under wear three weeks of me being there. they
           put me on antibiotic and said that I had a bacteria infection. My issue occur
           the same way multiple time same issue blood in my urine and lower back
           pain and they perscribe me more antibiotic again. In May of 2018 I got sent
           to Lexington Federal Prison. Dr Adams did blood work on me and said I had
           a STD. then 6 weeks later I suffer Bell Palsy. from a infection I had for a
           year. that the Doctor & nurse’s never cure me from, Dr. Adam at Lexington
           had to give me 2,000 mg of antibiotic to cure me and I never seen blood in
           my urine or had lower back pain again. doctor at [GCDC] never notice it was
           a issue of me having the same medical issue of the same problem to go deeper
           to see why I’m having the same infections thinking that I was having sexual
           activity in the facility instead looking deeper into the problem. medical issue.

        As relief, Plaintiff seeks compensatory and punitive damages.

                                                   II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing



                                                    2
Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       Plaintiff sues Defendants Dr. and Nurse John Does, whom he identifies as working at

GCDC, in their official capacities only. “Official-capacity suits . . . ‘generally represent []

another way of pleading an action against an entity of which an officer is an agent.’” Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985) (quoting Monell v. New York City Dep’t of Soc. Servs.,

436 U.S. 658, 690 n.55 (1978)). Therefore, to the extent Defendants are employees of GCDC,

the official-capacity claims against them are actually against their employer, Grayson County.

See Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008).

       When a § 1983 claim is made against a municipality, like Grayson County, this Court

must analyze two distinct issues: (1) whether Plaintiff’s harm was caused by a constitutional

                                                  3
violation; and (2) if so, whether the municipality is responsible for that violation. Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 120 (1992). The Court will address the issues in reverse

order.

         “[A] municipality cannot be held liable solely because it employs a tortfeasor -- or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691; Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v.

City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is

actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting

Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)). To demonstrate municipal liability, a

plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

         In the instant case, Plaintiff has not alleged the existence of any policy or custom that

caused any deprivation of his constitutional rights. Thus, the claims against Defendants GCDC

Dr. and Nurse John Does1 will be dismissed for failure to state a claim upon which relief will be

granted.



1
 To the extent that Defendants may be employed by a private entity contracting with GCDC to provide
medical services to GCDC inmates, the official-capacity claims against them are against the private entity
for which they work. See, e.g., Griffin v. S. Health Partners, Inc., No. 1:12CV-P174-M, 2013 WL
530841, at *5 (W.D. Ky. Feb. 11, 2013). Because the same municipal-liability analysis applies to § 1983
claims against such a private entity, see Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996),
Plaintiff would still fail to state a claim upon which relief may be granted against Defendants in their
official capacities.
                                                    4
        Even if Plaintiff had sued Defendants in their individual capacities, he still would fail to

state a claim upon which relief may be granted. In the context of a § 1983 claim for inadequate

medical care, prison personnel violate a prisoner’s civil rights under the Eighth Amendment2 if

they are deliberately indifferent to the prisoner’s serious medical needs. Estelle v. Gamble, 429

U.S. 97, 104-06 (1976). However, not every claim of inadequate medical treatment states an

Eighth Amendment violation. Id. at 105. “A plaintiff alleging deliberate indifference must show

more than negligence or misdiagnosis of an ailment.” Johnson v. Karnes, 398 F.3d 868, 874 (6th

Cir. 2005). “[M]edical malpractice does not become a constitutional violation merely because

the victim is a prisoner.” Estelle, 429 U.S. at 106.

        Plaintiff fails to allege any action or inaction by Defendants that rises to the level of a

constitutional magnitude. Indeed, Plaintiff alleges that he received rounds of antibiotics for his

medical complaints. “We distinguish between cases where the complaint alleges a complete

denial of medical care and those cases where the claim is that a prisoner received inadequate

medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). “Where a

prisoner has received some medical attention and the dispute is over the adequacy of treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id. For these reasons, the Court concludes that Plaintiff

fails to state a constitutional claim of deliberate indifference to a serious medical need and will

dismiss this claim.




2
 The Court clarifies that the Fourteenth Amendment applies because Plaintiff is a pretrial detainee, not a
convicted prisoner to which the Eighth Amendment applies. Watkins v. City of Battle Creek, 273 F.3d
682, 685 (6th Cir. 2001). However, “[t]he Due Process Clause of the Fourteenth Amendment extends the
protection of the Eighth Amendment to pretrial detainees such as Plaintiff.” Harrell v. Grainger Cty.,
Tenn., 391 F. App’x 519, 522 (6th Cir. 2010).
                                                    5
         The Court will dismiss this action by separate Order.

Date:   July 2, 2019




cc:     Plaintiff, pro se
        Defendants
4414.005




                                                 6
